      Case 2:20-cv-01407-TLN-AC Document 6 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEMETRIUS VERDELL HENDERSON,                      No. 2:20-cv-01407-TLN-AC
12                       Petitioner,
13           v.                                         ORDER
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA; CDCR,
15
                         Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 21, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 4.) Petitioner

23   has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 21, 2020, are ADOPTED IN FULL.

28          2. Petitioner’s application for writ of habeas corpus is DISMISSED without prejudice.
                                                       1
      Case 2:20-cv-01407-TLN-AC Document 6 Filed 08/25/20 Page 2 of 2

 1           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 2   2253.

 3   DATED: August 25, 2020

 4

 5

 6
                                                                 Troy L. Nunley
 7                                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
